Title: From Thomas Jefferson to Benjamin Smith Barton, 12 October 1808
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                  
                     Dear Sir 
                     
                     Washington Oct. 12. 08.
                  
                  This will be handed you by my grandson Th: Jefferson Randolph who goes on to take the benefit of your lectures in Natural history in the first instance, & of those of Anatomy & Surgery. it is proposed that the two former shall occupy his attention almost exclusively, his attendance on the lectures in Surgery being merely with a view to the situation of the head of a family in the country where surgeons are not to be had, & the want of them frequent. it will then be of service to him to have been initiated into the outlines of the science & to have seen examples in the practice which he may recollect and imitate when placed under that necessity. in the spring he will attend your botanical course. his natural turn is very strongly to the objects of your two courses of lectures, and I hope you will have reason to be contented with his capacity & character. in recommending him to your good offices, I do not mean those which would lead him into company. this is not among our objects and would too possibly interfere with those designated for him. any particular aid you can be so kind as to give him in these will lay us all under obligations in a case very interesting to our feelings & happiness. I salute you with great friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               